J-A15023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PROFESSIONAL, INC. D/B/A                 :   IN THE SUPERIOR COURT OF
 PROFESSIONAL AUTO BODY,                  :        PENNSYLVANIA
 ASSIGNEE/POA, JULIE REITER AND           :
 SHAYNE REITER                            :
                                          :
                     Appellant            :
                                          :
                                          :
               v.                         :   No. 1286 WDA 2021
                                          :
                                          :
 STATE FARM MUTUAL AUTOMOBILE             :
 INSURANCE COMPANY                        :


             Appeal from the Order Entered September 27, 2021,
                in the Court of Common Pleas of Blair County,
                    Civil Division at No(s): 2018 GN 3295.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                     FILED: AUGUST 22, 2022

      Professional, Inc. appeals from the trial court’s entry of summary

judgment in favor of State Farm Mutual Automobile Insurance Company in

this case regarding payment for repairs to a vehicle. Upon review, we affirm.

      On May 16, 2018, Julie Reiter was involved in an automobile accident in

a Jeep Trailhawk. Julie Reiter and her husband Shayne Reiter owned the Jeep

and insured it under an automobile insurance policy issued by State Farm (the

Policy).   After the accident, the Reiters took their vehicle to Professionals’

facility for repairs. On May 17, 2018, the Reiters executed an authorization

which authorized Professionals to negotiate with State Farm regarding repairs
J-A15023-22



and payment. On July 30, 2018, the Reiters assigned to Professionals any

claims that they would be entitled to pursue against State Farm.

      Professionals repaired the vehicle and charged $17,821.67 for its

services. Despite Professionals’ repeated demands, State Farm refused to pay

the total amount charged, insisting that it had no obligation to pay more than

the value set by its appraiser. State Farm tendered $9,444.75 for the repairs.

Thereafter, Professionals filed the instant lawsuit, alleging Breach of Contract,

Quantum Meruit, and Bad Faith, seeking the remainder of its bill ($8,376.92)

and other relief under the bad faith statute.

      The trial court set a discovery deadline, which it extended several times

at Professionals’ request. After more than two years had passed since the

filing of the Complaint, and Professionals had conducted no discovery, State

Farm filed a motion for summary judgment.            It argued that summary

judgment was appropriate because Professionals failed to produce evidence

to establish any of the elements of its causes of action.

      The trial court granted State Farm’s motion. The court concluded that:

1) Professionals had not established that State Farm breached the contract,

2) no claim for unjust enrichment was available given that the relationship

between Professionals and State Farm was founded upon a written agreement,

and 3) the assignment between the Reiters and Professionals did not expressly

assign a bad faith action. Professionals filed this timely appeal.

      Professionals raises three issues on appeal:




                                      -2-
J-A15023-22


        I.   Whether there remains a genuine issue of material fact as
             to whether the record supports Professionals’ claim for
             breach of contract, where Professionals has claimed that the
             damages sought in connection with its work on the Reiter
             vehicle is covered by the policy with State Farm (hereinafter
             the "Policy"), such that summary judgment with respect to
             that cause of action would be inappropriate.

       II.   Whether there remains a genuine issue of material fact as
             to whether the record supports Professionals’ claim for
             quantum meruit/unjust enrichment, which Professionals
             filed in the alternative to its breach of contract cause of
             action, and where State Farm has continued to challenge
             whether the Policy covers the work performed by
             Professionals, such that summary judgment with respect to
             that cause of action would be inappropriate.

      III.   Whether there remains a genuine issue of material fact as
             to whether the record supports Professionals’ claim for Bad
             Faith, where the lower court initially ruled that the right to
             assign this cause of action was not specifically assigned to
             Professionals by the Reiters, where State Farm has
             continued to challenge the validity of the assignment from
             the Reiters to Professionals, and where information as to
             said claim is attached to Professionals’ Complaint as Exhibit
             "C," such that summary judgment with respect to that cause
             of action would be inappropriate.

Professionals’ Brief, at 3-4.

      All three issues challenge the trial court’s grant of summary judgment.

When reviewing a trial court’s grant of summary judgment, the role of an

appellate court is clear:

      [W]e apply the same standard as the trial court, reviewing all the
      evidence of record to determine whether there exists a genuine
      issue of material fact. We view the record in the light most
      favorable to the non-moving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party. Only where there is no genuine issue
      as to any material fact and it is clear that the moving party is
      entitled to a judgment as a matter of law will summary judgment
      be entered.


                                      -3-
J-A15023-22


Criswell v. Atl. Richfield Co., 115 A.3d 906, 908–09 (Pa. Super. 2015)

(citations omitted).   Whether there are genuine issues of material fact

presents a question of law for which our standard of review is de novo.

Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899, 902–03 (Pa. 2007).

      The Pennsylvania Rules of Civil Procedure require that a party who is

faced with a motion for summary judgment to take affirmative action to

produce evidence of its claims; that party cannot rest on the allegations in its

pleadings. Rule 1035.3 provides:

      [T]he adverse party may not rest upon the mere allegations or
      denials of the pleadings but must file a response within thirty days
      after service of the motion identifying

      (1) one or more issues of fact arising from evidence in the record
      controverting the evidence cited in support of the motion or from
      a challenge to the credibility of one or more witnesses testifying
      in support of the motion, or

      (2) evidence in the record establishing the facts essential to the
      cause of action or defense which the motion cites as not having
      been produced.

Pa.R.Civ.P. 1035.3.

      Having failed to conduct any discovery with respect to this litigation,

Professionals relies entirely on the allegations in its pleadings to oppose

summary judgment. Rule 1035 specifically states that this is not enough.

Professionals did not cite deposition testimony, answers to interrogatories, or

requests for admission to oppose the motion.       It also did not produce an

affidavit or expert report from any of its own witnesses. Thus, Professionals




                                     -4-
J-A15023-22



did not identify any issues of fact “arising from evidence in the record.” For

this reason alone, summary judgment was appropriate.

      For example, Professionals first contends summary judgment was

inappropriate on its breach of contract claim. Professionals argues that State

Farm breached the insurance contract by failing to pay the total cost of the

repairs to the Reiter vehicle. State Farm asserts that Professionals has failed

to proffer any evidence that it was required to pay that amount.

      Under Rule 1035.2(2), a party may obtain summary judgment by

pointing to the adverse party’s lack of evidence on an essential element of the

claim. Staub v. Toy Factory, Inc., 749 A.2d 522, 527 (Pa. Super. 2000).

“[F]or a plaintiff to successfully maintain a cause of action for breach of

contract requires that the plaintiff establish: (1) the existence of a contract,

including its essential terms, (2) a breach of a duty imposed by the contract

and (3) resultant damages.” Gorski v. Smith, 812 A.2d 683, 692 (Pa. Super.

2002). Focusing on the second element, Professionals asserts that State Farm

has a duty to pay for the repairs that Professionals has charged, and that State

Farm’s failure to pay the full charged amount constitutes a breach of that duty.

See Professionals’ Brief, at 13-14.

      To determine State Farm’s obligation under the contract with the

Reiters, we examine the policy language. The Policy outlines State Farm’s

obligations as follows:

      Limits and Loss Settlement — Comprehensive Coverage and
      Collision Coverage


                                      -5-
J-A15023-22


      1. We have the right to choose to settle with you or the owner of
      the covered vehicle in one of the following ways:

      a. Pay the cost to repair the covered vehicle minus any applicable
      deductible.

         (1) We have the right to choose one of the following to
         determine the cost to repair the covered vehicle:

         (a) The cost agreed to by both the owner of the covered vehicle
         and us;

         (b) A bid or repair estimate approved by us; or A repair estimate that
         is written based upon or adjusted to:

            (i) the prevailing competitive price;

            (ii) the lower of paintless dent repair pricing established by an
            agreement we have with a third party or the paintless dent repair
            price that is competitive in the market; or

            (iii) a combination of (i) and (ii) above.

            The prevailing competitive price means prices charged by
            a majority of the repair market in the area where the
            covered vehicle is to be repaired as determine by a
            survey made by us. If asked, we will identify some
            facilities that will perform the repairs at the prevailing
            competitive price.       The estimate will include parts
            sufficient to restore to covered vehicle to its pre-loss
            condition.

            You agree with us that the repair estimate may include new, used,
            recycled, and reconditioned parts. Any of these parts may be
            either original equipment manufacturer parts or nonoriginal
            equipment manufacturer parts.

                                      ***

      (3) If the repair or replacement of a part results in betterment of
      that part, then you or the owner of the covered vehicle must pay
      for the amount of that betterment.

Policy at 31-32.




                                      -6-
J-A15023-22



      Critically, “it is the insureds’ burden to establish coverage under an

insurance policy.” Estate of O’Connell ex rel. O’Connell v. Progressive

Ins. Co., 79 A.3d 1134, 1138 (Pa. Super. 2013). Professionals claims State

Farm must pay the cost to repair the vehicle under Section 1. a. However, it

ignores the next section of the policy which provides how State Farm

determines the cost to repair. That section provides that State Farm has the

right to choose from several options: the cost agreed to by both the owner of

the covered vehicle and State Farm; a bid or repair estimate approved by

State Farm; or a repair estimate that is written based upon or adjusted to “the

prevailing competitive price,” which is “the amount charged by a majority of

the repair market in the area where the covered vehicle is to be repaired as

determine by a survey made by [State Farm].” Policy at 31-32.

      Nothing in the record suggests that State Farm ever agreed to the

amount Professionals charged, or that Professionals relied on a bid approved

by State Farm when it repaired the Reiters’ vehicle. Additionally, Professionals

offered no evidence to show that its repair invoice was adjusted to the

competitive price as determined by a survey of local repair shops made by

State Farm.    Indeed, Professionals never sought such a survey in discovery

that it could offer into evidence.

      In short, State farm paid the amount it believed was due under the

policy, and Professionals has failed to produce evidence of a contrary amount

due. Professionals offered no evidence other than its own invoice, which by




                                     -7-
J-A15023-22



itself, is not proof that State Farm breached its contract.1 Without evidence,

Professionals’ claim fails.

       Professionals repeatedly argues that State Farm has not conducted

discovery or introduced evidence into the record. Such argument misses the

mark; State Farm does not have a burden of proof in this case. Professionals,

as the plaintiff in this lawsuit, has the burden to produce evidence of its claims.

Hart v. Arnold, 884 A.2d 316, 332 (Pa. Super. 2005) (“To successfully

maintain a cause of action for breach of contract the plaintiff must establish:

(1) the existence of a contract, including its essential terms, (2) a breach of a

duty imposed by the contract, and (3) resultant damages.”).2




____________________________________________


1 In fact, the notation on the invoice indicates that the customer agreed to
pay the difference between new and refurbished parts. That is exactly what
the Policy requires: “You agree with us that the repair estimate may include
new, used, recycled, and reconditioned parts. Any of these parts may be
either original equipment manufacturer parts or nonoriginal equipment
manufacturer parts … (3) If the repair or replacement of a part results in
betterment of that part, then you or the owner of the covered vehicle must
pay for the amount of that betterment.” Policy at 31-32.

2 Professionals also argues summary judgment is inappropriate because the
insurance agreement is ambiguous, and that ambiguity presents a question
to be resolved by a jury. “[W]hile unambiguous contracts are interpreted by
the court as a matter of law, ambiguous writings are interpreted by the finder
of fact.” Kripp v. Kripp, 849 A.2d 1159, 1163 (2004). Summary judgment,
therefore, is inappropriate when a court finds ambiguity in a contract. See
Dressler Fam., LP v. PennEnergy Res., LLC, 2022 PA Super 77, *11 (filed
Apr. 29, 2022). Here, Professionals failed to raise the issue of ambiguity
before the trial court. Thus, it waived this claim on appeal. Pa.R.A.P. 302(a).



                                           -8-
J-A15023-22


      Since no genuine issues of material fact exist regarding whether State

Farm failed to pay an amount due under the policy, beyond what it already

paid, we conclude that summary judgment was appropriate on Professionals’

breach of contract claim.

      In its second issue, Professionals claims a genuine issue of material fact

exists with respect to its quantum meruit claim.       However, we need not

address the details of Professionals’ argument because the claim of quantum

meruit is unavailable here.

      A quantum meruit claim consists of three elements: (1) Benefits

conferred on defendant by plaintiff; (2) appreciation of such benefits by

defendant; and (3) acceptance and retention of such benefits under such

circumstances that it would be inequitable for defendant to retain the benefit

without payment of value. Shafer Elec. & Constr. v. Mantia, 67 A.3d 8, 12

n.5 (Pa. Super. 2013). As this Court has explained:

      The quasi-contract theories of quantum meruit and unjust
      enrichment, by definition, imply that no valid and enforceable
      written contract exists between the parties. Critically. . . the
      doctrine of unjust enrichment is inapplicable when the relationship
      between parties is founded upon a written agreement or express
      contract.”

Id. at 13.

      Here, the relationship between Professionals and State Farm is entirely

based on the contract between the Reiters and State Farm.         Professionals

relies on an assignment of the Reiters’ contract claims. Further, no evidence

supports the claim that State Farm was unjustly enriched by Professionals’


                                     -9-
J-A15023-22


repair services. Therefore, we find that summary judgment with respect to

Professionals’ quantum meruit claim was appropriate.

      Finally, Professionals argues a genuine issue of material fact exists with

respect to its bad faith claim.     The trial court granted summary judgment

because it found the Reiters did not assign any bad faith claim to Professionals.

We disagree.

      The assignment contract between the Reiters and Professionals

provides:

      Customer/Assignor desires to and does hereby assign to
      Professionals/Assignee any and all right, claim or other interests
      for which Customer could bring suit against [State Farm] and/or
      the person who caused the damage to the Customer/Assignor’s
      vehicle, including but not limited to . . . bad faith and punitive
      damages.

Complaint, 1/16/19, at Exhibit B.           Thus, contrary to the trial court’s

conclusion,    the   Reiters   expressly   assigned    their   bad   faith    claim   to

Professionals.

      Nonetheless, we may affirm the trial court on any basis.               Wilson v.

Parker, 227 A.3d 343, 347 n.3 (Pa. Super. 2020).                We determine that

Professionals cannot, as a matter of law, establish a bad faith claim against

State Farm under the facts of this case.        To recover under a bad faith action,

a plaintiff must meet the two-part test articulated by this Court in Terletsky

v. Prudential Property & Cas. Ins. Co., 649 A.2d 680 (Pa. Super. 1994).

Under that test, the plaintiff must present clear and convincing evidence that:

(1) the insurer did not have a reasonable basis for denying benefits under the

                                       - 10 -
J-A15023-22


policy; and (2) the insurer knew of or recklessly disregarded its lack of a

reasonable basis. Id. at 688.

       The bad faith statute has been interpreted to provide a “cause of action

which is separate and distinct from the underlying contract claim.” March v.

Paradise Mut. Ins. Co., 646 A.2d 1254, 1256–57 & n. 5 (Pa. Super. 1994).

Thus, failure to make out a claim for breach of contract does not necessarily

warrant dismissal of a bad faith claim. It is “settled law that an insured may

pursue a bad faith claim ... without regard to the status of a parallel

contractual claim.” Indeed, the bad faith statute “provides an independent

cause of action to an insured that is not dependent upon success on the merits,

or trial at all, of the contract claim.” Nealy v. State Farm Mut. Auto. Ins.

Co., 695 A.2d 790, 792–93 (Pa. Super. 1997); see also Nordi v. Keystone

Health Plan West, Inc., 989 A.2d 376, 381–83 & n. 4 (Pa. Super. 2010)

(addressing the bad faith claim on the merits despite the concession that the

insured's coverage claim failed).

       However, if the bad faith claim is premised only on the denial of

coverage, resolution of a coverage claim on the merits in favor of the insurer

requires dismissal of a bad faith claim.3 Under such circumstances, the insurer

necessarily had a reasonable basis for denying benefits.

____________________________________________


3If bad faith is asserted as to conduct beyond a denial of coverage, (e.g.,
when the insured alleges that a bad faith investigation, handling of a claim, or
unreasonable delay accompanied a claim denial), the bad faith claim is
(Footnote Continued Next Page)


                                          - 11 -
J-A15023-22


       Here, Professionals’ bad faith claim is premised solely on State Farm’s

denial of coverage to pay for repairs to the Reiters’ Jeep.          Because

Professionals offered no evidence that State Farm’s denial of coverage was a

breach of contract, its bad faith claim also fails. As such, summary judgment

on this claim was appropriate.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




____________________________________________


actionable as to that conduct, regardless of whether the contract claim
survives. See e.g., Hollock v. Erie Ins. Exchange, 842 A.2d 409 (Pa. Super.
2004); Gold v. State Farm Fire & Cas. Co., 880 F. Supp. 2d 587, 597–98
(E.D. Pa. 2012).


                                          - 12 -